DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction Requirement
Applicant’s election of Group I (claims 1-18) with traversal is acknowledged.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 08/26/2020 and 08/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specifications
The disclosure is objected to because of the following informalities:
Paragraph [0078] states, “…Slide block 158 has a rail system allow support tube…” However, it appears that the passage should state, “…Slide block 158 has a rail system to allow support tube…”
Appropriate correction is required.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spatafora (US 2004/0168408 A1).

Regarding claim 1, Spatafora discloses a method for use in erecting a carton (Fig 1, #3), comprising:
(a) placing a knock-down carton blank (Fig 1, #3) on a base of a bed (Fig 2, #11) of a shuttle (Fig 2, #11) such that a bottom side panel (Figs 5-8, #5) of said knock-down carton blank abuts said base (See Fig 5 illustrating that the bottom panel {#5} abuts the base of the shuttle {#11});
(b) gripping said bottom side panel of said blank with base grippers (See Fig 5 that illustrates that the bottom side panel {#5} is gripped by grippers) of said base (Fig 5, #11);
(c) raising a top side panel (Fig 5, #4) of said knock-down carton blank while advancing said shuttle in a horizontal direction (See at least ¶ [0030] that states, "...the relative rotation movement may be produced by moving suction seat 11 horizontally and gripping head 10 vertically.") so as to open said knock-down carton blank into a carton sleeve (See the progression from Figs 5-7 illustrating the carton blank being formed into a carton sleeve).

Regarding claim 2, Spatafora further discloses wherein a further side panel (Figs 6-7, #6) is hingedly connected to said top side panel and to said bottom side panel of said carton blank (See at least Figs 6 and 7 illustrating that a further side panel is hingedly connected to the top panel {#4} and bottom panel {#5}) and wherein said raising comprises raising said top side panel in a vertical direction while advancing said shuttle in said horizontal direction (See at least ¶ [0030] that states, "...the relative rotation movement may be produced by moving suction seat 11 horizontally and gripping head 10 vertically.").

Regarding claim 23, Spatafora discloses the method of claim 1 performed using an apparatus (See Fig 1), the apparatus comprising:
said shuttle (Fig 2, #11) having said bed (Fig 2, #11) with a horizontally extending base (See Figs 5-7, #11 illustrating the shuttle having a horizontally extending base) having said base grippers (See Fig 5 that illustrates that the bottom side panel {#5} is gripped by grippers on the base of the shuttle {#11});
a shuttle drive apparatus (Fig 1, #26) for driving said shuttle in a horizontal advancement direction (See at least ¶ [0022], [0023], and [0029] describing a shuttle drive apparatus {#26}  for driving the shuttle in a horizontal direction {as shown in Fig 1});
an end effector (Figs 1 & 4, #10) having end effector grippers (Fig 4, #13);
an end effector movement device (Fig 4, #12) for moving said end effector (See at least ¶ [0020]);
a controller operatively associated with said shuttle drive apparatus, said end effector movement device and said grippers (See at least ¶ [0022] describing that a control unit controls the operation of the apparatus).
Regarding claim 24, Spatafora further discloses wherein (a) comprises said controller operating said movement device and end effector to grip said top side panel of said knock-down carton blank (See at least ¶ [0029] that states, "Firstly, feed device 12 moves suction head 10 to engage flat tubular package 3, so that portion 13 of suction head 10 engages top wall 4 of flat tubular package 3...") and place said knock-down carton blank on said horizontally extending base of said shuttle such that a bottom side panel of said knock-down carton blank abuts said horizontally extending base (See at least ¶ [0029] that states ,"...Feed device 12 then moves suction gripping head 10, together with flat tubular package 3, over to receiving station 27 to feed flat tubular package 3 to suction seat 11, which engages the bottom wall 5 of flat tubular package 3; at which stage, flat tubular package 3 is engaged simultaneously by suction head 10 and suction seat 11...").

Regarding claim 25, Spatafora further discloses wherein (b) comprises said controller activating said base grippers to grip said bottom side panel of said blank (See at least ¶ [0029] that states, "...Feed device 12 then moves suction gripping head 10, together with flat tubular package 3, over to receiving station 27 to feed flat tubular package 3 to suction seat 11, which engages the bottom wall 5 of flat tubular package 3; at which stage, flat tubular package 3 is engaged simultaneously by suction head 10 and suction seat 11.").

Regarding claim 26, Spatafora further discloses wherein (c) comprises said controller operating said movement device to raise said top side panel of said knock-down carton blank with said end effector while horizontally advancing said shuttle in order to open said knock-down carton blank into a carton sleeve (See at least ¶ [0030] that states that "...More specifically, the relative rotation movement is preferably produced by keeping suction seat 11 stationary and moving gripping head 10...").

Regarding claim 27, Spatafora discloses a method of erecting a carton using an apparatus (See Fig 1), said apparatus comprising a shuttle (Fig 2, #11) having a bed (Fig 2, #11) with a horizontally extending base (See Figs 5-7, #11 illustrating the shuttle having a horizontally extending base) having at least one base gripper device (See Fig 5 that illustrates that the bottom side panel {#5} is gripped by grippers on the base of the shuttle {#11}), said shuttle controlled by a shuttle drive apparatus (Fig 1, #26), and wherein said apparatus further comprises an end effector (Figs 1 & 4, #10) having at least one end effector gripper device (Fig 4, #13), said end effector controlled by an end effector movement device (Fig 4, #12. See at least ¶ [0022] describing that a control unit controls the operation of the apparatus); and wherein said method comprises:
(i) receiving a knock-down carton blank (Fig 1, #3) on said bed (Fig 2, #11) of said shuttle (Fig 2, #11) such that a bottom side of said knock-down blank (Figs 5-8, #5) abuts said at least one base gripper (See Fig 5 illustrating that the bottom panel {#5} abuts the base of the shuttle {#11});
(ii) gripping said bottom side panel of said blank (See Fig 5 that illustrates that the bottom side panel {#5} is gripped by grippers) with said at least one base gripper (Fig 5, #11);
(iii) gripping a top panel of said knock-down carton blank (Fig 5, #4) with said at least one end effector gripper (See at least ¶ [0028] that states, "Firstly, feed device 12 moves suction head 10 to engage flat tubular package 3, so that portion 13 of suction head 10 engages top wall 4 of flat tubular package 3...");
(Fig 5, #4) with said end effector while horizontally moving said shuttle (See at least ¶ [0030] that states, "...the relative rotation movement may be produced by moving suction seat 11 horizontally and gripping head 10 vertically."), in order to open said knock-down carton blank into a carton sleeve (See the progression from Figs 5-7 illustrating the carton blank being formed into a carton sleeve).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spatafora.

Regarding claim 3, Spatafora further teaches wherein said base is horizontally extending (See Figs 5-8), and wherein said raising opens said knock-down blank (See at least ¶ [0030] that states, "...the relative rotation movement may be produced by moving suction seat 11 horizontally and gripping head 10 vertically.").
Spatafora does not specifically teach wherein said bed is L-shaped with a vertically extending back wall, and wherein said raising opens said knock-down blank so that said further side panel is brought into abutment with said vertically extending back wall.

Therefore, it would have been obvious to one of ordinary skill in the art to re-arrange the suction portion (Fig 8) such that it was attached to the bottom shuttle bed (Figs 5-8, #11).
Further, such a rearrangement would result in said raising opens said knock-down blank so that said further side panel is brought into abutment with said vertically extending back wall (See further ¶ [0019]).

Regarding claim 4, Spatafora further teaches after said raising, gripping said further side panel of said knock-down carton blank with a gripper of said back wall (See at least ¶ [0019]).

Regarding claim 5, Spatafora further teaches wherein said placing places a hinge line between said bottom side panel and said further side panel of said carton blank against said vertically extending back wall of said shuttle bed (See Figs 5-6 that illustrates that the hinge line between the bottom side panel and the further side panel is placed such that the side panel is against the back wall of the shuttle bed {#14}).

Regarding claim 6, Spatafora further teaches wherein said placing comprises:
gripping said top side panel of said knock-down carton blank at a pick-up location with an end effector of a movement apparatus (See at least ¶ [0028] that states, "Firstly, feed device 12 moves suction head 10 to engage flat tubular package 3, so that portion 13 of suction head 10 engages top wall 4 of flat tubular package 3, and suction portion 14 of suction head 10 engages lateral wall 6 of flat tubular package 3.");
translating said knock-down carton blank with said movement apparatus from said pickup location to a position over said shuttle (See at least ¶ [0029] that states, "Feed device 12 then moves suction gripping head 10, together with flat tubular package 3, over to receiving station 27 to feed flat tubular package 3 to suction seat 11..."); and
vertically lowering said knock-down carton blank with said movement apparatus onto said base of said shuttle bed (See at least ¶ [0029] that states, "Feed device 12 then moves suction gripping head 10, together with flat tubular package 3, over to receiving station 27 to feed flat tubular package 3 to suction seat 11, which engages the bottom wall 5 of flat tubular package 3; at which stage, flat tubular package 3 is engaged simultaneously by suction head 10 and suction seat 11...").

Regarding claim 20, Spatafora further teaches a back wall with grippers (See Figs 5 and 8, #14), and said controller is operatively associated with said back wall grippers, and said controller is further configured to operate said back wall grippers to grip a further side panel of said carton sleeve (See at least ¶ [0022] that states, "...a known control unit (not shown) is provided to control feed device 12 supporting suction gripping head 10, so as to adapt the position of suction gripping head 10 to the exact detected position of flat tubular package 3, and engage flat tubular package 3 in accordance with a predetermined mutual arrangement, so that feed device 12 operates correctly even in the event flat tubular packages 3 are not positioned correctly in stacks 9.").

Note that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Therefore, it would have been obvious to one of ordinary skill in the art to re-arrange the back wall portion (Fig 8, #14) such that it was attached to the bottom shuttle bed (Figs 5-8, #11).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Spatafora in view of Chen (CN 108891698 A).

Regarding claim 18, Spatafora does not specifically disclose selecting said knock-down carton blank from amongst a plurality of blanks having differing dimensions based on dimensions of said knock-down carton blank, conveying said knock-down carton blank to a pick-up location, and picking up and transferring said knock-down carton blank toward said base.
	Chen teaches selecting said knock-down carton blank from amongst a plurality of blanks having differing dimensions based on dimensions of said knock-down carton blank, conveying said knock-down carton blank to a pick-up location, and picking up and transferring said knock-down carton blank toward said base (See at least ¶ [0007] that describes using an "intelligent box selection" to "select suitable cartons according to the size of the goods to be packaged").
.

Allowable Subject Matter
Claims 7-17 and 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731